Citation Nr: 0805964	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-03 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus rated as 30 percent disabling prior to August 25, 
2006, and 50 percent disabling on and after that date.

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from February 1953 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  Prior to August 25, 2006, the veteran's service-connected 
bilateral foot disability was not shown to be productive of a 
disability picture reflective of more than pain on use with 
right medial bunion; a disability picture consistent with 
marked contraction of plantar fascia with dropped forefoot 
and marked varus deformity was not demonstrated.

2.  As of August 25, 2006, the veteran has been assigned the 
maximum rating and there are no extraordinary factors 
resulting from the veteran's pes planus productive of an 
unusual disability picture such as to render the application 
of regular schedular standards impractical.

3.  The veteran's service-connected disabilities include 
bilateral pes planus, rated as 50 percent disabling, 
bilateral foot degenerative joint disease, rated as 10 
percent disabling, and right foot bunion and hallux valgus, 
rated as 10 percent disabling; the combined rating is 70 
percent.

4.  The veteran has a ninth grade education and was last 
employed in building maintenance in 1992.  

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.

CONCLUSIONS OF LAW

1.  Prior to August 25, 2006, the schedular criteria for a 
rating higher than 30 percent for bilateral pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

2.  As of August 25, 2006, the schedular or extraschedular 
criteria for a rating higher than 50 percent for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 
(2007).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify and assist has been satisfied.  
Examination has been conducted, notice as to what evidence 
needed has been provided, and there is no indication that 
there is additional evidence or development that should be 
undertaken.  Further, the veteran was notified of the type of 
evidence necessary to establish a disability rating and 
effective date for that disability.  Letters of March 2005, 
September 2006, February 2007, and March 2007 provided 
pertinent notice and development information.

Entitlement to a rating in excess of 30 percent for the 
bilateral foot disability prior to August 25, 2006 and 50 
percent on after that date.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Based on inservice treatment, in November 1998, the Board 
granted service connection for bilateral pes planus.  A July 
1999 rating action effectuated the grant of service 
connection and assigned a 30 percent rating effective in 
September 1995.  

The veteran filed his current claim in February 2005.  In a 
January 2007 rating action, the RO granted a 50 percent 
rating effective in August 2006.  Even though the RO 
increased the schedular rating for the veteran's disability 
during the appeal, the issue of entitlement to a higher 
rating remained on appeal, as the veteran has not indicated 
his desire to withdraw that issue.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

In his arguments to the Board the veteran contends that he 
should have been granted a 50 percent rating effective in 
February 2005, the date his increased rating claim was 
received by the RO.  The Board notes that the RO in the 
January 2007 rating action, mistakenly indicated that the 
veteran's increased rating claim was received on August 25, 
2006, and assigned this date as the date of the increase.  
When in fact the claim for an increased rating for the 
bilateral foot disability was received by the RO in February 
2005.  Regardless, the Board will review the evidence and 
determine whether there was an increase in the veteran's 
bilateral foot disability prior to August 2006.  

Diagnostic Code 5276 provides a 50 percent rating for 
bilateral involvement, and a 30 percent rating for unilateral 
involvement, if the disorder is pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 30 percent rating (20 percent if 
unilateral) applies if the disorder is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities. 38 C.F.R. § 
4.71a.

VA examinations were conducted in March 2005 and May 2006.  
The evidence shows that the bilateral foot disability was 
manifested by pain with weight bearing and intermittent 
callosities, but accentuated pain with use and bunion, which 
warrants no more than a 30 percent rating for bilateral 
involvement.  His condition was not described as pronounced.  
Further, the VA examiner in March 2005 specifically noted 
that there was no evidence of painful motion, edema, 
weakness, or instability.  At the VA examination in May 2006, 
the veteran's main complaint was the right medial bunion.  
There was no objective evidence of marked pronation, extreme 
tenderness of the plantar surfaces, marked inward 
displacement or severe spasm of the tendo Achillis on 
manipulation.  Further, he did not wear orthopedic shoes or 
appliances.  The Board finds, therefore, that the criteria 
for a higher rating based on Diagnostic Code 5276 were not 
met prior to August 25, 2006.  There are some private records 
dated in September 2006 and other records supporting the 
increase as of approximately that date.

As to the day of and after August 25, 2006, the veteran has 
been assigned the maximum schedular rating under Diagnostic 
Code 5276.  Considering the possibility of an extraschedular 
evaluation, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his pes planus since his separation from 
service.  On review of the file it appears that the veteran 
is currently unemployed; therefore, it cannot be said that 
his disability markedly interferes with his employment.  Even 
assuming that he was employed, he has not produced objective 
evidence that would indicate that his service-connected 
disability would have interfered with his employment to such 
an extent that he would be entitled to extraschedular 
consideration.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1).  

In summary, the criteria for a rating in excess of 30 percent 
prior to August 2006 and 50 percent thereafter, are not met.  
The Board finds, therefore, that the preponderance of the 
evidence is against the claim of entitlement to an increased 
schedular rating for the bilateral foot disability.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). 

Service connection has been established for bilateral pes 
planus, now rated as 50 percent disabling, bilateral foot 
degenerative joint disease, rated as 10 percent disabling, 
and right foot bunion and hallux valgus, rated as 10 percent 
disabling.  A combined schedular disability evaluation of 70 
percent is in effect.  On that basis alone, the veteran 
satisfies the schedular threshold for consideration of a TDIU 
set forth in 38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Evidence on file indicates that the veteran 
has a ninth grade education.  He has been primarily employed 
in building maintenance.

It is clear that the veteran suffers from much impairment 
from his service connected disabilities.  He has reported 
severe bilateral foot pain.  A September 2006 private 
podiatrist report noted that the veteran's gait revealed 
severe pronation with collapse of the medial arch 
bilaterally.  X-rays revealed arthritis of the right first 
metacarpophalangeal joint (MPJ) and severe pes planus with 
hallux valgus deformity, bilaterally.  VA examination report 
in January 2007 noted bilateral pes planus with hallux valgus 
on the right greater than left.  There were MPJ bunions 
bilaterally with painful right first metatarsal head callus.  
Bilateral degenerative joint disease of the mid-tarsal was 
also noted.  Further, there was pain with decreased motion of 
both feet.  Moreover, a private physician in January 2007 
statement indicated that the veteran was unable to work and 
perform normal daily activities without significant 
discomfort.  

The Board agrees with this physician in regards to the fact 
that work would involve significant discomfort and notes that 
the veteran would be inhibited in a position that requires 
laborious work.  However, while he obviously has significant 
impairment associated with his bilateral foot disabilities, 
it has not been shown that this disability would prevent him 
from securing or following a substantially gainful 
occupation.  The record does not show that veteran would be 
unemployable in a position which involves very light or 
sedentary work.  On VA examination in January 2007, there was 
no evidence of swelling, instability, abnormal weight 
bearing, hammertoes, misalignment, malunion, or nonunion of 
either foot.  He retains full use of his upper extremities.  
While it is obvious that retraining would involve a certain 
degree of difficulty, without taking the veteran's age into 
consideration, the record does not show that the veteran is 
so disabled that this goal would be unattainable.  
Furthermore, this physician in reporting his assessment also 
considered the veteran's non service connected varicose vein 
disabilities; however, this is not a factor in this 
determination.  

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities alone.  
Accordingly, the Board concludes that the criteria for a TDIU 
have not been met.  It is not shown that his disability is 
more severe or merits special findings beyond those of a 
similarly situated veteran.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).


ORDER

An increased rating for bilateral foot disability in excess 
of 30 percent prior to August 25, 2006, and 50 percent on 
after this date, is denied.

A TDIU disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


